KALLO, INC. 15 Allstate Parkway Suite 600 Markham, Ontario CanadaL3R 5B4 TEL: (416) 316-9997 September 26, 2013 Mara L. Ransom Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: Kallo Inc. Form S-1 Registration Statement File No. 333-184572 Dear Ms. Ransom: In response to comment #1 of your letter dated September 25, 2013, please be advised that the verbal agreement to alter the terms of the equity line was made before we filed the Form S-1 registration statement, SEC file no. 333-184572, that registers the common stock underlying the "put". Yours truly, Kallo, Inc. BY: VINCE LEITAO Vince Leitao, President Yours truly, Kodiak Capital Group, LLC. BY: RYAN C. HODSON Ryan C. Hodson, Managing Director
